Order granting respondents’ motion to stay ah proceedings on the part of the plaintiffs for the collection of costs and allowances awarded, pending the determination of the accounting for which provision is made in the interlocutory judgment, at which time the question of setoff of such allowances against moneys found to be due to the defendants is to be determined, affirmed, with ten dollars costs and disbursements. The order properly maintains the status quo pending the determination of whether or not any moneys are found to be due to the defendants from the plaintiffs against which a setoff of the costs and allowances may be made. When that stage is reached the setoff must be subordinated to the attorney’s lien if there be anything to which it may attach. (Beecher v. Vogt Manufacturing Co., 227 N. Y. 468.) The costs and allowances belong to the plaintiffs. (Matter of Howell, 215 N. Y. 466; 11 Carmody’s New York Practice, § 310.) Carswell, Johnston, Adel, Taylor and Close, JJ., concur.